Citation Nr: 1123813	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  10-09 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right shoulder disorder.

3.  Entitlement to service connection for a cervical spine disorder.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran had a period of active duty for training from August 1969 to December 1969 and two periods of active service, the first from January 2004 to August 2004 and the second from September 2005 to November 2005.  The Veteran also had a lengthy period of reserve service of approximately 38 years.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction has since bene transferred to the RO in Little Rock, Arkansas.  

The Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge in November 2010.  A transcript of those proceedings has been associated with the Veteran's claims file.

The Board acknowledges that the Veteran's representative has characterized the Veteran's appeal as including the issues of entitlement to service connection for a lumbar spine disorder, left hip disorder, right foot disorder, and anxiety, in addition to the issues captioned above.  Presumably, the Veteran's representative characterized the Veteran's appeal as including these additional four issues because the Veteran checked the box indicating he wished to appeal all of the issues adjudicated in the statement of the case when filing his substantive appeal.  However, the substantive appeal form also reflects that after checking this box, the Veteran expressly indicated that he would like to appeal the three issues captioned above, and the Veteran's arguments on this form also only address these three issues.  Moreover, during the Veteran's Board hearing, the Veteran agreed with the Veterans Law Judge's characterization of this appeal as including only these three issues, and at no time during the hearing did either the Veteran or his representative express a desire to address any other issues.  Accordingly, the Board finds that the record, as a whole, indicates the Veteran's intention to appeal only the three issues captioned above.

A review of the record reveals that the Veteran is in receipt of Social Security Administration (SSA) disability benefits, which the Veteran reports were rewarded based on the disabilities for which he is currently seeking service connection.  Moreover, the record contains several statements from the Veteran's private treating physician stating the physician's medical opinion that the Veteran is unemployable due to these disabilities.  As the Board is granting service connection for the Veteran's claimed disabilities, the Board concludes that a claim for a total disability rating based on individual unemployability (TDIU) has been raised by the record.  Accordingly, this claim is REFERRED to the RO for further development.


FINDINGS OF FACT

1.  The Veteran's service treatment records reflect that he injured his left knee in 1994 during a period of inactive duty for training and affirmed experiencing knee problems in medical history reports thereafter.

2.  A private medical opinion links the Veteran's current left knee disorder to service.

3.  The Veteran's service treatment records reflect that he injured his right shoulder in 2004 during a period of active duty, which was assessed as both right rotator cuff tear and tendinosis.

4.   A private medical opinion links the Veteran's current right shoulder disorder to the injury he sustained during service.

5.  The Veteran's service treatment records reflect that he was involved in a bus accident in 2005 during a period of active duty, during which he reports injuring his neck, and the Veteran credibly reports first experiencing neck pain during this period of service.

6.  The Veteran's private treating physician reports that he treated the Veteran for neck pain since this in-service accident and opines that the Veteran's current cervical spine disorder is linked to injuries sustained during this in-service accident.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disorder, osteoarthritis, have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010). 

2.  The criteria for service connection for a right shoulder rotator cuff tendonitis have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010). 

3.  The criteria for service connection for cervical spondylolisthesis, degenerative disc disease, and neuroforaminal narrowing have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the instant case, the Board is granting service connection for cervical spine, left knee, and right shoulder disorders; thus, the Board is granting the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further considered.


Service Connection

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  

Establishing direct service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2010).

Service connection may also be granted for a disability resulting from a disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA) or for an injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  38 U.S.C.A. §§ 101(22)-(24), 106(d), 1110; 38 C.F.R. § 3.6(c), (d), 3.303 (2010).

The Veteran contends that he developed his left knee, right shoulder, and cervical spine disorders as the result of injuries sustained during service.  

Turning first to the Veteran's claimed left knee disorder, the Veteran reports that in June 1994 when engaged in a period of INACDUTRA in Longmoor Camp, England, he injured his left knee when jumping from a train, after which he was treated for his resulting left knee strain.  

The Veteran's service treatment records corroborate his reported injury during this period of INACDUTRA, reflecting that in June 1994 he dislocated his left knee when jumping from a train box car and that this injury was deemed to have occurred within the line of duty.  Subsequent June, July, and September 1994 service treatment records reflect that the Veteran's residual left knee injury was assessed as a left knee sprain, with the Veteran's left knee disorder assessed as a chronic left knee sprain in July 1994.  The Veteran affirmed experiencing a "trick" or locked knee in a November 1997 medical history report and experiencing knee trouble in a November 2003 medical history report.  

The Veteran's post-service treatment records include a January 2006 VA treatment record, which reflects the Veteran's report of injuring his left knee in 1994 during service, and an assessment of minimal degenerative joint disease of the Veteran's extremities was noted.  Left knee x-rays taken in September 2007 were interpreted to reveal osteoarthritic changes, and in a February 2008 letter, the Veteran's private treating physician stated that the Veteran has a residual injury resulting from dislocating and hyperextending his left knee.  In a February 2009 letter, the Veteran's private treating physician further stated that he had reviewed the Veteran's service treatment records reflecting his June 1994 left knee injury incurred during the line of duty and examining the Veteran to assess his current left knee disorder.  The physician then opined that the Veteran's current left knee disorder had resulted from his in-service injury.  Specifically, the physician stated that when the Veteran dislocated and hyperextended his knee in service, he overstretched his knee ligaments (which never recovered), resulting in the Veteran's current left knee pain, instability, limitation of motion, and limitation of strength.

Given the Veteran's service treatment records and credible lay statements reflecting that he injured his left knee in the line of duty during a period of INACDUTRA and reported knee symptomatology thereafter, coupled with the positive medical nexus opinion linking the Veteran's current left knee disorder (left knee osteoarthritis as revealed in 2007 left knee x-rays) to service, the Board finds that a basis for granting service connection for a left knee disorder has been presented.  Accordingly, the Veteran's appeal of this issue is granted.

Turning next to the Veteran's claimed right shoulder disorder, the Veteran reports that he sustained his current right shoulder disorder when he fell while serving on active duty in Afghanistan.  The Veteran reports that he braced his fall with his right arm, resulting in a right shoulder injury.

The Veteran's service treatment records confirm that in April 2004 while stationed in Afghanistan and engaged in the line of duty, the Veteran tripped and fell, breaking his fall with his right hand and arm.  The Veteran also reported experiencing right shoulder pain in conjunction with an April 2004 post-deployment health questionnaire.  June 2004 service treatment records reflect that the Veteran sought treatment for his right shoulder pain, and an August 2004 service treatment records reflects that his shoulder disorder was assessed as a rotator cuff injury and mild right acromioclavicular joint arthritis and mild right shoulder rotator cuff tendinosis, with no evidence of a tear.  

The post-service medical treatment of record includes a January 2006 VA treatment record reflecting the Veteran's report of injuring his right shoulder in 2004 during service, and an assessment of minimal degenerative joint disease of the Veteran's extremities was noted.  A September 2006 private treatment record notes that the Veteran's private treatment physician ordered an MRI of the Veteran's right shoulder, although no corresponding MRI is of record.  (During the Veteran's Board hearing, he testified that the MRI was not performed because his medical insurance would not cover the procedure.)  A November 2008 letter from the Veteran's private treating physician states that the Veteran has right shoulder arthritis and rotator cuff tendonitis due to a prior shoulder strain.  X-rays of the Veteran's right shoulder taken in October 2008 were interpreted to reveal no abnormalities, but in February 2009, the Veteran's private treating physician reiterated his diagnosis of both right shoulder arthritis (based on x-ray findings) and rotator cuff tendonitis.  The physician further stated that he has treated the Veteran for right shoulder pain since September 2004 and that after reviewing the Veteran's line of duty determination chronicling his in-service April 2004 right shoulder injury, in his medical opinion the Veteran's current right shoulder disorder is due to service.

After reviewing the evidence of record, the Board finds that a basis for granting service connection for a right shoulder disorder has been presented.  The Board acknowledges that it is unclear as to whether the Veteran currently has right shoulder arthritis, as the Veteran's service treatment records reference a diagnosis of mild arthritis and his private physician cited x-ray evidence of arthritis in 2007 and 2009, and yet the only x-rays of record, which were taken in 2008, were interpreted to reveal no degenerative changes of the Veteran's right shoulder.  Nevertheless, the Veteran's private treating physician also cited a diagnosis of rotator cuff tendonitis, a condition also diagnosed during service.  Thus, the Board finds that sufficient evidence of a current right shoulder disorder has been presented.  Moreover, when coupled with the Veteran's credible reports of continuity of symptomatology and the only medical opinion of record which relates the Veteran's current right shoulder disorder to service, the Board finds that the criteria for service connection have been met.  Accordingly, the Veteran's appeal of this issue is granted.

With regard to the Veteran's claimed cervical spine disorder, the Veteran contends that his current cervical degenerative joint disease results from injuries sustained when the bus transporting him after completion of his 2005 period of active service (during which he rendered aid to the Hurricane Katrina relief effort) hit another bus, causing him to collide with the bus windshield and injure his neck.  The Veteran reports first experiencing neck symptoms after this incident.

The Veteran's service treatment records include a line of duty determination finding that the Veteran was involved in a bus accident after completion of his duties rendering aid to those affected by Hurricane Katrina.  The report states that in October 2005, the bus transporting the Veteran struck another bus, causing the Veteran to be thrown forward, hit the bus windshield, and then subsequently be thrown backwards.  This incident (and thus any injuries incurred as a result) were determined to have occurred within the line of duty.  

A post-service September 2006 private treatment record reflects the Veteran's report of experiencing neck stiffness, and an assessment of a neck spasm was noted.  Additionally, the record reflects that the treating physician ordered an MRI of the Veteran's cervical spine; however, no corresponding MRI report is of record, and during his Board hearing, the Veteran testified that the MRI was not performed because his medical insurance carrier declined to cover the expense of the procedure.  Private x-rays of the Veteran's cervical spine taken in September 2007 were interpreted to reveal degenerative changes, and December 2007 VA x-rays were interpreted to reveal disc space and neuroforaminal narrowing.  A January 2008 VA treatment record reflects the Veteran's report of injuring his neck during his involvement in a bus accident during service.  

A November 2008 letter from the Veteran's private treating physician reflects the physician's opinion that the Veteran incurred his cervical spine disorder through an injury and that his residual disability results in pain, stiffness, loss of forward flexion and lateral rotation, and loss of functional movement.  In a February 2009 letter, the Veteran's private treating physician further stated that he had reviewed the Veteran's service treatment records, including the line of duty investigation report regarding the Veteran's involvement in a bus accident during service.  The physician further stated that the Veteran injured his neck during this accident on October 3, 2005 and that the Veteran has a current cervical spine disorder as a result of a cervical spine injury sustained during that accident.  The physician reported having monitored the Veteran's overall health since October 11, 2005.  

The Veteran was afforded a VA spinal examination in November 2009, during which he reported injuring his neck during his in-service bus accident, but stated that treatment of his residual injury was delayed because he experienced a heart attack within days of the bus accident and treatment for this medical condition took precedence over his neck injury.  (October 2005 hospitalization treatment of records confirm this chronology.)  After conducting a physical examination of the Veteran and reviewing x-rays of his cervical spine, the examiner diagnosed the Veteran with chronic neck pain with radiologic evidence of three millimeters of retrolisthesis (spondylolisthesis) of C-3 in relation to C-4, degenerative disc disease, and neuroforaminal narrowing of C-3 to C-7.  However, the examiner opined that it was less likely than not that the Veteran's cervical spine disorder is related to injuries sustained during his in-service October 2005 bus accident.   In support of this opinion, the examiner did not discuss any specific aspects of the Veteran's injuries or current disability, but rather cited several studies and medical journal articles for the propositions that cervical spine disorders occur in a large number of middle-aged to older patients, that there is a high occurrence of abnormal cervical MRI's in asymptomatic patients, and that cervical spondylosis does not result from acute trauma.

The Board finds that the evidence of record reflects the Veteran's credible report of first experiencing the symptoms of his currently-diagnosed cervical spinal disorder during a period of active service, treatment records reflecting the Veteran's treatment for the symptoms of his cervical spine disorder soon after service, and two medical opinions offering conflicting opinions as to whether the Veteran's current cervical spinal disorder is related to his in-service bus accident.  The Board notes that even considering the VA opinion finding that the Veteran's extensive cervical spine degenerative changes were not related to his in-service bus accident, the evidence of record nevertheless reflects the Veteran's credible report of first experiencing the symptoms of his cervical spine disorder (i.e. neck pain and stiffness) during a period of active service and continually since his discharge from that period of active service.  Indeed, the first reports of neck  pain of record occur after the Veteran's in-service bus accident.  Thus, the Board concludes that given this evidence, coupled with the positive medical nexus opinion offered by the Veteran's private treating physician, all reasonable doubt should be resolved in the Veteran's favor.  Accordingly, the Board concludes that a basis for granting service connection for a cervical spine disorder has been presented, and the Veteran's appeal of this issue is granted.


ORDER

Service connection for a cervical spine disorder, currently diagnosed as cervical spondylolisthesis, degenerative disc disease, and neuroforaminal narrowing, is granted.

Service connection for right shoulder rotator cuff tendonitis, is granted.



Service connection for a left knee disorder, currently diagnosed as left knee osteoarthritis, is granted.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


